Title: From George Washington to William Pearce, 3 October 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Lebanon [Pa.] Octr 3d [1794]
        
        If this letter should reach your hands, it will be delivered by Mr Weston, who with his lady may take a ride from Alexandria to Mount Vernon. Should this happen, I request you will make their visit as agreeable as your situation will enable you to do. I am Your friend &ca
        
          Go: Washington
        
      